                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                    NO. 4:10-CR-00071-FL-2


  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
         v.

  JOHNNIE JACOB BRIMMER, JR.


         On motion of the Defendant, JOHNNIE JACOB BRIMMER, JR., and for good cause

shown, it is hereby ORDERED that Docket Entry [212] be sealed until further notice by this

Court.

         IT IS SO ORDERED.

                  9th day of April, 2019.
         This the ___



                                            ________________________________________
                                            The Honorable Louise W. Flanagan
                                            United States District Court Judge
                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
robin.pendergraft@usdoj.gov

JANE JACKSON
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
Jane.jacklson@usdoj.gov

By email on March 1, 2019.


                                           G. ALAN DUBOIS
                                           Federal Public Defender
                                           ROBERT E. WATERS
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           Email: Robert Waters@fd.org
                                           N.C. State Bar No. 32985
                                           LR 57.1 Counsel Appointed
